Citation Nr: 0403693	
Decision Date: 02/09/04    Archive Date: 02/23/04	

DOCKET NO.  97-26 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis. 

2.  Entitlement to service connection for difficulty in 
walking and swallowing of food and drink. 

3.  Entitlement to service connection for peripheral 
neuropathy. 

4.  Entitlement to service connection for pellagra. 

5.  Entitlement to service connection for avitaminosis and 
malnutrition, including optic atrophy associated with 
malnutrition. 

6.  Entitlement to service connection for an anxiety 
disorder.  

7.  Entitlement to a compensable evaluation for beriberi.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had Filipino Army service from December 1941 to 
August 1942, recognized Guerilla service from February 1945 
to October 1945, and Regular Philippine Army service from 
October 1945 to June 1946.  He was confined as a prisoner of 
war (POW) from April 1942 to August 1942.  

In an August 2001 decision, the Board of Veterans' Appeals 
(Board) referred the issues stated on the cover page of this 
decision back to the RO because they had not been certified 
for appellate review, and were not seen by the Board to be 
within its jurisdiction at that time.  

The veteran appealed another matter to the United States 
Court of Appeals for Veterans Claims (CAVC) following the 
Board's August 2001 decision.  

In June 2003, CAVC) affirmed the Board's decision regarding 
the issue that had been decided, but vacated that part of the 
Board's decision that had only "referred" the issues cited on 
the cover page of this decision back to the RO for 
"appropriate action, as warranted."  COVA noted that the 
veteran had previously claimed service 
connection for the disabilities cited on the cover page of 
this decision in 1995, that the RO had failed to adjudicate 
his claims, and that the veteran had submitted a notice of 
disagreement in response with the RO's failure to do so.  

The CAVC then noted that, as a result of the veteran's notice 
of disagreement, the Board had jurisdiction of these issues 
pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1991).  As such, remand of the issues rather than 
"referral," was appropriate.  

The RO subsequently adjudicated the issues on the cover page 
of this decision by rating decision dated in February 1998.  
The veteran then submitted another notice of disagreement, 
and was issued a statement of the case in May 2001 which did 
not specify a time limit for submission of a substantive 
appeal.  In August 2001, the veteran's representative 
submitted a brief that listed the issues on the cover page of 
this decision.  After further review, the Board construes the 
statement from the veteran's representative as a timely 
appeal of the issues that are the subject of this remand.  
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  Therefore, the 
issues are properly before the Board at this time.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the veteran with a development letter 
consistent with the notice requirements of the VCAA on the 
issues on appeal, as clarified by Quartuccio, supra.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

In view of the foregoing, this case is REMANDED to the VBA 
AMC for action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


